Citation Nr: 0711763	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  03-05 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
June 1973, September 1980 to December 1985, January 1986 to 
May 1986 and January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for chronic fatigue syndrome.

The veteran and his spouse presented testimony in support of 
the veteran's claim at a personal hearing in October 2005 
before the undersigned.  A copy of the hearing transcript was 
placed in the claims file.

This case was previously before the Board and, in December 
2005, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.  While in appellate status service 
connection for a skin disorder, prurigo nodularis, an issue 
addressed in the Board's December 2005 remand, was granted by 
an RO rating decision in August 2006.  Accordingly, 
entitlement to service connection for chronic fatigue 
syndrome is the sole issue remaining in appellate status. 


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  The objective and probative medical evidence 
preponderates against a finding that the veteran has chronic 
fatigue syndrome attributed to any period of military 
service, including as due to an undiagnosed illness.

CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred in or aggravated 
during the veteran's periods of active military service, nor 
may chronic fatigue syndrome as a manifestation of an 
undiagnosed illness may not be presumed to have been incurred 
during active service.  38 U.S.C.A. §§ 101(24), 106, 1101, 
1110, 1117, 1131, 1137, 5100-5103A, 5106, 5107 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2000, January 
2001, September 2003, June 2005, and January 2006; a rating 
decision in March 2001; a statement of the case in January 
2004; and a supplemental statement of the case in June 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d); see Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may obviate 
the need for medical evidence of a nexus between present 
disability and service.  See Savage, 10 Vet. App. at 497.  
The only proviso is that there be medical evidence on file 
demonstrating a relationship between the appellant's current 
disability and his post-service symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent.

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).
 
For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See, e.g., 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) 
(specifically addressing claims based on ionizing radiation 
exposure).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2000), amending various 
provisions of the undiagnosed illness statute, effective 
March 1, 2002.  See 38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded to 
include (a) undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 38 
U.S.C.A. § 1117(g), to include "(1) Fatigue."  The changes 
effected by the VEBEA were mandated to become effective on 
March 1, 2002.

Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 38 
C.F.R. § 3.317(a)(2) (2006).  To afford the veteran the 
maximum benefit of the law, to whatever extent those changes 
are pertinent to the issues in this case, the Board will 
consider both the pre-and post-VEBEA law.

 Factual Background 

The veteran's principal contention is that he suffers from 
chronic fatigue syndrome as a result of unknown environmental 
conditions to which he was exposed during his service in the 
Southwest Asia theater of operations. Under the provisions of 
specific legislation enacted to assist veterans of the 
Persian Gulf War, service connection may be established for a 
qualifying chronic disability resulting from an undiagnosed 
illness which became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more during a 
specific presumption period.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i).

The changes made to 38 U.S.C.A. § 1117 during the pending 
appeal do not materially change the law as to the symptoms 
claimed for service connection as due to an undiagnosed 
illness by this veteran, and hence do not affect the 
adjudication of his claims.  Furthermore, the RO also 
considered the veteran's claim under the new provisions.

Service medical records are negative for complaints, 
findings, or diagnosis of chronic fatigue syndrome.  At a 
June 1991 examination, the veteran, in his report of medical 
history, denied having or having had medical problems other 
than a stab wound in 1972, sinusitis, and hay fever.  The 
examiner noted there were no changes since the last 
examination.

On a medical evaluation form specifically for demobilization 
from service in Southwest Asia the veteran denied having had 
any diseases or injuries while in the Southwest Asia region.  
He also denied having any of the noted specific symptoms 
while serving in the Southwest Asia region.  He had not 
received any outpatient treatment or been hospitalized for 
any medical problems while deployed. No physical examination 
findings were noted and he had not been referred for any 
medical consultation.  He had entered the Theater of 
Operations on February 14, 1991, and departed the following 
day.  He had not been exposed to oil fires or oil fumes to 
include in Kuwait.  He had not performed any specified tasks 
which he normally in peace time did not perform as part of 
his military occupation specialty (MOS).  It was noted that 
he had no medical problems and was medically cleared for 
release from active duty.

According to his DD Form 214, his MOS was general military 
police officer. During a hospitalization in December 1994 for 
evaluation, the veteran stated that he had served with the 
military police in the Persian Gulf and worked as a liaison 
officer for the military police interrogating prisoners of 
war.  After the initial conflict of February to March 1991, 
he was involved in troop re-deployment to the United States.

The veteran had been admitted to a VA hospital in December 
1994 on referral from a Persian Gulf Referral Center and 
assigned to a bed in the Neurology unit.  The admission 
diagnoses were memory loss, diarrhea, rash, arthralgias, 
blackouts, sleep disturbances, and joint swelling since 
returning from the Persian Gulf.  The diagnoses at discharge 
in December 1994 were depression, sensory polyneuropathy, 
urticaria, chronic pain, and sleep apnea.  An addendum in 
February 1995 noted the addition of the following additional 
discharge diagnoses:  chronic fatigue syndrome, cognitive 
decline, duodenitis, colitis, blurred vision, diarrhea, 
myalgias, arthralgias and mood swings.

His wife wrote a lay statement dated in September 2003 about 
her observations of her husband's symptoms and the effect on 
his daily activities and the family.

At a VA Persian Gulf War Protocol examination in April 2004, 
the veteran related that he was exposed to sand from 
sandstorms, was near an oil refinery and exposed to smoke 
from the oil fires.  He was exposed to the smell of the 
burning feces and wastes.  He did not know how far he was 
from the chemical weapons explosion. He was treated twice for 
dehydration and weakness.  He self-treated with over the 
counter medications for fevers and arthralgias as he was too 
busy to seek treatment.

The veteran and his wife testified in October 2005.  The 
veteran related his service in the Persian Gulf War and that 
he was around an area where he knew an explosion had taken 
place and unknown elements were released in the air.  He 
testified as to symptoms he experienced in service and post 
service.  His wife testified as to her observations as to the 
veteran's disabilities and that she was a caretaker to her 
husband.

In November 2005, the veteran submitted a January 2002 letter 
from the Office of the Under Secretary of Defense, wherein he 
was advised that if he were with his unit at the time of the 
demolition of chemical agents munitions at Khamisiyah, Iraq, 
March 10-13, 1991, he might have been exposed to very low 
levels of chemical agent for a brief period of time (less 
than three days) after the demolition. The veteran was 
further advised that current medical evidence and research 
showed that there was no indication that any long-term health 
effects would be expected from a brief, low-level exposure to 
chemical agents that might have occurred near Khamisiyah.




Analysis

The veteran's service medical records to include May 1985 and 
June 1989 examinations and a June 1991 
demobilization/redeployment examination are negative for 
complaints or findings of chronic fatigue syndrome or symptom 
suggestive of chronic fatigue. At the June 1991 examination 
for demobilization/redeployment, the veteran specifically 
denied having or having had fatigue.

VA medical records show that in December 1994 the veteran 
presented to a VA rheumatology clinic with multiple somatic 
complaints including chronic fatigue.  The veteran reported 
that upon returning to the states following the Persian Gulf 
War he gradually became aware of multiple changes to include 
great fatigue with exertion that hadn't bothered him before.  
During a hospitalization in December 1994 for evaluation, the 
veteran related multiple complaints, to include complaints of 
fatigue.  While hospitalized he underwent polysomnography 
with multiple sleep latency tests and this showed the 
presence of mild apnea.

At a VA examination in January 2001, the history of chronic 
fatigue, lasting day in and day out was noted.  Chronic 
fatigue syndrome was diagnosed.  

On a VA PTSD examination in April 2005, the veteran reported 
as part of his PTSD assessment that he wakes up eight or nine 
times a night, but that this is partially due to the need to 
urinate.  He said that he cannot get a full night's sleep.

In May 2006 the veteran was afforded a VA examination 
specifically for the purpose of determining whether he has 
chronic fatigue syndrome independent of fatigue related to 
his service-connected PTSD.  The veteran's examiner noted on 
review of the veteran's claims folder that it was well 
documented that the veteran had PTSD.  He added that the 
veteran reported on examination that he had significant 
difficulty with sleep as a result of symptoms of nightmares 
and night tremors associated with PTSD.  He further noted 
that the veteran had sleep apnea and that it was well 
documented in medical literature that daytime 
hypersomnolence, morning headaches, and night sweats in 
addition to poor sleep are associated with obstructive sleep 
apnea.  Following physical examination and diagnostic and 
clinical tests, the examiner concluded that there was no 
diagnostic evidence of chronic fatigue syndrome.  He stated 
that the veteran reported symptoms of chronic fatigue in 1994 
in the setting of PTSD, obstructive sleep apnea, and 
obstructive pulmonary ventilatory dysfunction.  He further 
stated that the veteran's symptoms of chronic fatigue are 
most likely due to known medical conditions, while 
reiterating that obstructive sleep apnea can contribute to 
daytime hypersomnolence and noting the veteran's report of 
frequently disturbed sleep due to PTSD.  He further added 
that it is well described in medical literature that a number 
of medications the veteran is using may contribute to chronic 
fatigue.  It was his opinion that the veteran's symptoms of 
fatigue are most likely associated with symptoms of his PTSD 
and its treatment.    

Although the veteran has described fatigue which is included 
in the list of signs and symptoms which may be manifestations 
of undiagnosed illness set forth in 38 C.F.R. § 3.317, the 
evidence of record shows that the veteran's fatigue has been  
attributed to diagnosed conditions, primarily his service-
connected PTSD as well as sleep apnea and prescribed 
medications.  Since there is medical evidence attributing the 
veteran's fatigue to a clinically diagnosed condition, the 
requirements for entitlement to service connection under 38 
C.F.R. § 3.317 are not met and the claim for service 
connection for chronic fatigue syndrome on that basis must be 
denied.

Moreover, based upon review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against entitlement to service connection for chronic fatigue 
syndrome on any basis.  There is no competent medical 
evidence that the appellant currently has chronic fatigue 
syndrome.  While chronic fatigue syndrome was diagnosed on a 
VA examination in January 2001, the diagnosis was based on 
history provided by the veteran.  There were no clinical or 
diagnostic findings reported to support this diagnosis on 
this examination or at any other time.  Furthermore, a recent 
VA examination in May 2006, which included a worksheet for 
chronic fatigue syndrome found no diagnostic evidence of this 
condition.  As the disorder was not manifested in service and 
is not currently manifested, service connection must be 
denied.  In the absence of proof of a disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

With regard to the disability claimed, the Board has 
carefully considered the appellant's statements, and does not 
doubt his sincerity. The veteran is certainly competent, as a 
layman, to report that as to which he has personal knowledge. 
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Although 
the veteran contends that he has chronic fatigue syndrome as 
a medically unexplained chronic multisymptom illness, he is 
not competent to offer his medical opinion as to cause or 
etiology of the claimed disability, because there is no 
evidence of record that the appellant has specialized medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The appellant's statements, no matter how 
sincerely made, are not competent medical evidence as to a 
causal relationship between any current disorder claimed and 
his active military service, as to claimed continuity of 
symptomatology demonstrated after service, or as to due to an 
undiagnosed illness due to service in the Southwest Asia 
theater of operations.

The Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Accordingly, the claim for service connection for chronic 
fatigue syndrome to include as due to an undiagnosed illness 
must be denied.


ORDER

Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness is 
denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


